Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 1 of 15 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

ROLEX WATCH U.S.A., INC.,                        §
                                                 §
        Plaintiff,                               §
                                                 §
V.                                               §   Case No. _______________________
                                                 §
MICHAEL MUNN d/b/a LUKE GAGE,                    §
                                                 §
       Defendant.                                §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Plaintiff Rolex Watch U.S.A., Inc. (“Rolex”), through its attorneys, complaining of

defendant Michael Munn d/b/a Luke Gage (“Defendant”), hereby alleges as follows:

                               I. STATEMENT OF THE CASE

        1.      This is a suit by Rolex against Defendant for injunctive relief, statutory damages,

treble damages and/or profits, compensatory damages, pre-judgment interest, attorneys’ fees,

investigators’ fees, and costs for trademark counterfeiting and infringement. Defendant is being

sued by Rolex as a result of Defendant’s sale, offers for sale, distribution, promotion, and

advertisement of merchandise bearing counterfeits of Rolex’s federally registered trademarks.

                               II. JURISDICTION AND VENUE

        2.      This Court has jurisdiction over the federal trademark claims asserted in this

action under 15 U.S.C. § 1121, 28 U.S.C. § 1331, and 28 U.S.C. § 1338.

        3.      Defendant is subject to the jurisdiction of this Court because he does business in

the Eastern District of Texas (“District”) and has committed the acts complained of herein in this

District.




                                                 1
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 2 of 15 PageID #: 2



       4.      Defendant is subject to the jurisdiction of this Court pursuant to and in accordance

with Rule 4 of the Federal Rules of Civil Procedure.

       5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                         III. PARTIES

       6.      Rolex is a corporation duly organized and existing under the laws of the State of

New York, having an office and principal place of business at 665 Fifth Avenue, New York,

New York, 10022.

       7.      Upon information and belief, Defendant is a resident of the State of Texas

residing at 3947 FM 1249, East Lot 2, Kilgore, Texas 75662.

                                IV. FACTUAL ALLEGATIONS

A. Rolex's Famous Products and Trademarks

       8.      Rolex is a distributor and warrantor in the United States of Rolex watches, all of

which bear one or more of the Rolex Registered Trademarks as defined below.

       9.      Rolex watches are identified by the trade name and trademark ROLEX and one or

more of the Rolex Registered Trademarks.

       10.     Rolex is responsible for assembling, finishing, marketing, and selling in interstate

commerce high-quality Rolex watches, watch bracelets, and related products for men and women

(hereinafter referred to as “Rolex Watches”).

       11.     Rolex is responsible for maintaining control over the quality of Rolex products

and services in this country.

       12.     Rolex has developed an outstanding reputation because of the uniform high

quality of Rolex Watches, and the Rolex Registered Trademarks are distinctive marks used to

identify these high-quality products originating with Rolex.




                                                2
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 3 of 15 PageID #: 3



       13.     Rolex owns numerous trademarks, including, but not limited to, the trademarks

and trade names ROLEX, PRESIDENT, CROWN DEVICE (design), DATEJUST, SEA-

DWELLER,       OYSTER,      OYSTER       PERPETUAL,      GMT-MASTER,        YACHT-MASTER,

SUBMARINER, ROLEX DAYTONA, DAYTONA, EXPLORER II, TURN-O-GRAPH, and

GMT-MASTER II.

       14.     Rolex is the owner of, including, but not limited to, the following federal

trademark registrations in the U.S. Patent and Trademark Office:

Trademark                 Reg. No.       Reg. Date      Goods
AIR-KING                  2,953,542      5/17/05        Watch and watch parts thereof.
CELLINI                   4,711,326      3/31/15        Watches and parts thereof.
                          657,756        1/28/58        Timepieces of all kinds and parts thereof.
CROWN DEVICE
DATEJUST                  674,177        2/17/59        Timepieces and parts thereof.
DAY-DATE                  831,652        7/4/67         Wrist watches.
DAYTONA                   2,331,145      3/21/00        Watches.
DEEPSEA                   4,378,540      8/6/13         Watches.
EXPLORER                  2,518,894      12/18/01       Watches.
GMT-MASTER II             2,985,308      8/16/05        Watches and parts thereof.
MILGAUSS                  875,616        8/26/69        Watches [and clocks,] and parts thereof.
OYSTER                    1,105,602      11/7/78        Watches and parts thereof.
PERPETUAL
ROLEX                     101,819        1/12/15        Watches, clocks, parts of watches and
                                                        clocks, and their cases.
SKY-DWELLER               4,280,289      1/22/13        Watches and parts thereof.
SEA-DWELLER               860,527        11/19/68       Watches, clocks and parts thereof.
SUBMARINER                1,782,604      7/20/93        Watches.
YACHT-MASTER              1,749,374      1/26/1993      Watches.


True and correct copies of Rolex’s federal trademark registrations (hereinafter collectively

referred to as the “Rolex Registered Trademarks”) are attached hereto as Exhibit 1.

       15.     The Rolex Registered Trademarks are arbitrary and fanciful, and are entitled to

the highest level of protection afforded by law.


                                                   3
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 4 of 15 PageID #: 4



         16.   Rolex and its predecessors have used the Rolex Registered Trademarks for many

years on, and in connection with, Rolex Watches and related products.

         17.   Based on Rolex’s extensive advertising, sales, and the wide popularity of Rolex

products, the Rolex Registered Trademarks are now famous and have been famous since well

before the Defendant’s activities complained of herein. Rolex Registered Trademarks have

acquired secondary meaning so that any product or advertisement bearing such marks is

immediately associated by consumers, the public, and the trade as being a product or affiliate of

Rolex.

         18.   Rolex has gone to great lengths to protect its name and enforce the Rolex

Registered Trademarks.

         19.   The Rolex Registered Trademarks are valid and subsisting, in full force and

effect, and have become incontestable pursuant to 15 U.S.C. § 1065.

B. Defendant’s Counterfeiting and Infringing Activities

         20.   Rolex hereby incorporates all prior allegations by reference.

         21.   Upon information and belief, long after Rolex’s adoption and use of the Rolex

Registered Trademarks on its products and after Rolex’s federal registration of the Rolex

Registered Trademarks, Defendant began selling, offering for sale, distributing, promoting, and

advertising in interstate commerce, through the Internet, watches bearing counterfeits and

infringements of the Rolex Registered Trademarks as those marks appear on Rolex’s products

and are shown in the Rolex Registered Trademarks attached hereto as Exhibit 1.

         22.   Rolex received several notices from U.S. Customs and Border Protection

(“CBP”), dated November 28, 2017 through February 2, 2018, relating to the seizure of 28

counterfeit Rolex watches imported by Defendant.




                                                4
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 5 of 15 PageID #: 5



       23.     On or about January 23, 2018, Rolex learned that Defendant was promoting,

distributing, offering for sale, and selling watches bearing counterfeits and infringements of the

Rolex Registered Trademarks on the social media websites www.facebook.com (“Facebook”)

and www.instagram.com (“Instagram”). True and correct copies of sample screenshots taken

from Instagram and Facebook are attached hereto as Exhibit 2.

       24.     Defendant was also promoting, distributing, offering for sale, and selling watches

bearing counterfeits and infringements of the Rolex Registered Trademarks on the classified

advertisements website www.craigslist.org (“Craigslist”). Defendant listed counterfeit Rolex

watches for sale at $300.00 each. In the description of the listings, Defendant stated, “These

clones are exact to genuine in every detail.” True and correct copies of sample listings are

attached hereto as Exhibit 3.

       25.     On or about February 23, 2018, Rolex’s attorney sent a letter by certified mail to

Defendant demanding that, among other things, he cease importing and/or distributing

merchandise bearing any of the Rolex Registered Trademarks.

       26.     Defendant never responded to the February 23, 2018 letter sent by Rolex’s

attorney.

       27.     On or about May 23, 2018, Rolex’s investigator, along with an officer from the

Kilgore Police Department (the “KPD”), traveled to meet with Defendant in order to purchase

counterfeit Rolex watches.

       28.     Defendant presented Rolex’s investigator with two cases of watches bearing

counterfeits and infringements of the Rolex Registered Trademarks. The counterfeit Rolex

watches ranged in price from $50.00 to $300.00 each.




                                                5
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 6 of 15 PageID #: 6



       29.     Rolex’s investigator purchased four counterfeit Rolex Watches from Defendant

(the “Counterfeit Watches”), for which he paid a total of $1,200.00. Photographs of the

Counterfeit Watches are attached hereto as Exhibit 4.

       30.     Rolex’s investigator has received training in the identification of watches bearing

counterfeits and infringements of the Rolex Registered Trademarks.           Rolex’s investigator

examined the Rolex watches purchased from Defendant and determined that they bear

counterfeits and infringements of the Rolex Registered Trademarks.

       31.     On that same date, the KPD arrested Defendant and seized approximately thirty-

three counterfeit Rolex watches from Defendant’s vehicle and home (the “Seized Watches").

       32.     On or about October 2, 2018, Defendant pled guilty to Trademark Counterfeiting,

a Class A Misdemeanor.

       33.     Rolex has examined the Counterfeit Watches and Seized Watches.               Rolex

determined that none of their parts, including the dial, bracelet links, bezel, and movement are of

Rolex origin. The Counterfeit Watches and Seized Watches contain numerous counterfeits and

infringements of the Rolex Registered Trademarks.

       34.     Defendant has willfully infringed upon at least 16 of the Rolex Registered

Trademarks and caused Rolex irreparable harm.

C. Summary of Defendant’s Illegal Activities

       35.     Defendant intentionally, maliciously, and willfully sold, offered for sale,

distributed, promoted, and advertised watches bearing counterfeits of one or more of the Rolex

Registered Trademarks, despite knowledge that such sales were illegal.

       36.     At all times relevant hereto, Defendant’s acts have been calculated to confuse and

deceive the public, and have been performed with full knowledge of Rolex’s rights.




                                                6
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 7 of 15 PageID #: 7



       37.    Defendant is not now, nor has he ever been, associated, affiliated, connected with,

endorsed, or otherwise sanctioned by Rolex.

       38.    Rolex has never authorized or consented in any way to the Defendant’s use of the

Rolex Registered Trademarks or any marks confusingly similar thereto.

       39.    Defendant’s use of the Rolex Registered Trademarks or marks substantially

indistinguishable from or confusingly similar thereto in connection with Defendant’s products is

likely to cause consumers, the public, and the trade to erroneously believe that the products

provided by Defendant emanate or originate from Rolex, and/or that said products are

authorized, sponsored, or approved by Rolex, even though they are not. This confusion causes

irreparable harm to Rolex, and weakens and dilutes the distinctive quality of the Rolex

Registered Trademarks.

       40.    By using counterfeits of the Rolex Registered Trademarks on his goods,

Defendant traded on the goodwill and reputation of Rolex and created the false impression that

Defendant’s goods are affiliated with Rolex.

       41.    Defendant has been unjustly enriched by illegally using and misappropriating

Rolex’s intellectual property for his own financial gain. Furthermore, Defendant has unfairly

benefited and profited from Rolex’s outstanding reputation for high-quality products, and its

significant advertising and promotion of Rolex watches and the Rolex Registered Trademarks.

       42.    Defendant has disparaged Rolex, its Rolex Registered Trademarks, and its

products by creating a false association with Rolex, its genuine goods, and its Rolex Registered

Trademarks.

       43.    Rolex has no control over the nature and quality of the products sold by

Defendant, which bear counterfeits and infringements of the Rolex Registered Trademarks.




                                               7
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 8 of 15 PageID #: 8



       44.      Among other things, Defendant’s promotion, advertisement, and provision of his

goods has and will continue to reflect adversely on Rolex as the believed source of origin

thereof; hamper continuing efforts by Rolex to protect its outstanding reputation for high quality,

originality and distinctive goods; and tarnish the goodwill and demand for genuine Rolex

watches and products.

       45.      Upon information and belief, Defendant acted with reckless disregard for Rolex’s

rights and/or was willfully blind in connection with his unlawful activities. Upon information

and belief, Defendant willfully and maliciously engaged in infringing activities. Therefore, this

case constitutes an exceptional case under 15 U.S.C. § 1117(a).

       46.      Rolex has suffered irreparable harm and damages as a result of Defendant’s

conduct. The injuries and damages sustained by Rolex have been directly and proximately

caused by Defendant’s wrongful advertisement, promotion, distribution, sale, and offers of sale

of his goods bearing counterfeits and/or infringements of the Rolex Registered Trademarks.

       47.      The advertisements placed and published by Defendant on the Internet have

infringed upon the Rolex Registered Trademarks and caused Rolex severe injury.

       48.      Rolex has no adequate remedy at law.

                                   V. CAUSES OF ACTION

                        1. Trademark Counterfeiting (15 U.S.C. § 1114)

       49.      Rolex hereby incorporates by reference all prior allegations as though fully set

forth herein.

       50.      Defendant has used spurious designations that are identical with, or substantially

indistinguishable from, the Rolex Registered Trademarks on goods covered by registrations for

the Rolex Registered Trademarks.




                                                8
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 9 of 15 PageID #: 9



       51.     Defendant has intentionally used these spurious designations, knowing they are

counterfeit, in connection with the advertisement, promotion, sale, offering for sale, and

distribution of goods.

       52.     Defendant’s use of the Rolex Registered Trademarks to advertise, promote, offer

for sale, distribute, and sell watches bearing counterfeits of said marks is and has always been

without Rolex’s consent.

       53.     Defendant’s unauthorized use of the Rolex Registered Trademarks on and in

connection with his advertisement, promotion, sale, offering for sale, and distribution of watches

through the Internet constitutes Defendant’s use of the Rolex Registered Trademarks in

commerce.

       54.     Defendant’s unauthorized use of the Rolex Registered Trademarks as set forth

above is likely to:

       (a)     cause confusion, mistake, and deception;

       (b)     cause the public to believe that his watches are the same as Rolex’s watches, that

they are authorized, sponsored or approved by Rolex, or that they are otherwise affiliated,

connected or associated with or in some way related to Rolex – when in fact they are not; and

       (c)     result in Defendant unfairly benefiting from Rolex’s advertising and promotion,

and unfairly profiting from the reputation of Rolex and its Rolex Registered Trademarks, all

while causing substantial and irreparable injury to Rolex, the Rolex Registered Trademarks and

the substantial goodwill represented thereby, and the public.

       55.     Defendant’s acts constitute willful trademark counterfeiting in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114.




                                                9
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 10 of 15 PageID #: 10



        56.      By reason of the foregoing, Defendant is liable to Rolex for: (a) statutory damages

 in the amount of up to $2,000,000 for each mark counterfeited as provided by 15 U.S.C. §

 1117(c) of the Lanham Act, or, at Rolex’s election, an amount representing three (3) times

 Rolex’s damages and/or Defendant’s illicit profits; and (b) reasonable attorneys’ fees,

 investigative fees, costs, and pre-judgment interest pursuant to 15 U.S.C. § 1117.

                             2. Trademark Infringement (15 U.S.C. § 1114)

        57.      Rolex hereby incorporates by reference all prior allegations as though fully set

 forth herein.

        58.      Based on Rolex’s extensive advertising under the Rolex Registered Trademarks,

 its extensive sales and the wide popularity of Rolex watches, the Rolex Registered Trademarks

 have acquired a secondary meaning so that any product or advertisement bearing such

 trademarks is immediately associated by purchasers and the public as being a product or affiliate

 of Rolex.

        59.      Defendant’s activities constitute Defendant’s use in commerce of the Rolex

 Registered Trademarks. Defendant used the Rolex Registered Trademarks in connection with

 Defendant’s sale, offers of sale, distribution, promotion, and advertisement of his goods bearing

 counterfeits or infringements of the Rolex Registered Trademarks.

        60.      Defendant has used the Rolex Registered Trademarks in connection with the sale,

 offers for sale, distribution, promotion, and advertisement of his goods bearing counterfeits or

 infringements of the Rolex Registered Trademarks, knowing full well that the Rolex Registered

 Trademarks are the exclusive property of Rolex and that he does not have Rolex’s authority or

 consent to use them in any way.




                                                 10
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 11 of 15 PageID #: 11



        61.     Defendant engages in the aforementioned activity with the intent to confuse and

 deceive the public into believing that he and the watches he sells are in some way sponsored,

 affiliated, or associated with Rolex, when in fact they are not.

        62.     Defendant’s use of the Rolex Registered Trademarks has been without the

 consent of Rolex, is likely to cause confusion and mistake in the minds of the public and, in

 particular, tends to and does falsely create the impression that the goods advertised, promoted,

 distributed, and sold by Defendant are warranted, authorized, sponsored, or approved by Rolex

 when, in fact, they are not.

        63.     Defendant’s unauthorized use of the Rolex Registered Trademarks has resulted in

 Defendant unfairly benefiting from Rolex’s advertising and promotion, and unfairly profiting

 from the reputation of Rolex and the Rolex Registered Trademarks, all while causing substantial

 and irreparably injury to Rolex, the Rolex Registered Trademarks and the substantial goodwill

 represented thereby, and the public.

        64.     Defendant’s acts constitute willful trademark infringement in violation of Section

 32 of the Lanham Act, 15 U.S.C. § 1114.

        65.     By reason of the of the foregoing, Defendant is liable to Rolex for: (a) an amount

 representing three (3) times Rolex’s damage and/or his illicit profits; and (b) reasonable

 attorney’s fees, investigative fees, costs, and pre-judgment interest pursuant to 15 U.S.C. § 1117.

                                  VI. PRAYER FOR RELIEF

        For theses reasons, Rolex respectfully requests that the Court order the following relief:

        I.      That the Court enter an injunction ordering that Defendant, his agents, servants,

 employees, and all other persons in privity or acting in concert with him be enjoined and

 restrained from:




                                                  11
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 12 of 15 PageID #: 12



       (a)    using any reproduction, counterfeit, copy, or colorable imitation of
       the Rolex Registered Trademarks to identify any goods or the rendering of
       any services not authorized by Rolex;

       (b)     engaging in any course of conduct likely to cause confusion,
       deception or mistake, or injure Rolex’s business reputation or weaken the
       distinctive quality of the Rolex Registered Trademarks, Rolex’s name,
       reputation or goodwill;

       (c)     using a false description or representation including words or other
       symbols tending to falsely describe or represent his unauthorized goods as
       being those of Rolex or sponsored by or associated with Rolex and from
       offering such goods in commerce;

       (d)     further infringing or diluting the Rolex Registered Trademarks by
       manufacturing, producing, distributing, circulating, selling, marketing,
       offering for sale, advertising, promoting, displaying or otherwise
       disposing of any products not authorized by Rolex bearing any simulation,
       reproduction, counterfeit, copy or colorable imitation of the Rolex
       Registered Trademarks;

       (e)     using any simulation, reproduction, counterfeit, copy or colorable
       imitation of the Rolex Registered Trademarks in connection with the
       promotion, advertisement, display, sale, offering for sale, manufacture,
       production, circulation or distribution of any unauthorized products in
       such fashion as to relate or connect, or tend to relate or connect, such
       products in any way to Rolex, or to any goods sold, manufactured,
       sponsored or approved by, or connected with, Rolex;

       (f)     making any statement or representation whatsoever, or using any
       false designation of origin or false description, or performing any act,
       which can or is likely to lead the trade or public, or individual members
       thereof, to believe that any services provided or any products
       manufactured, distributed, sold, offered for sale, or rented by Defendant
       are in any way associated or connected with Rolex, or are provided, sold,
       manufactured, licensed, sponsored, approved or authorized by Rolex;

       (g)    engaging in any conduct constituting an infringement of any of the
       Rolex Registered Trademarks, Rolex’s rights in said trademarks, or
       Rolex’s right to use or exploit said trademarks, or constituting any
       weakening of Rolex’s name, reputation or goodwill;

       (h)     using or continuing to use the Rolex Registered Trademarks or
       trade names or any variation thereof on the Internet (either in the text of a
       website, as a domain name, or as a keyword, search word, metatag, or any
       part of the description of the site in any submission for registration of any



                                                12
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 13 of 15 PageID #: 13



        Internet site with a search engine or index) in connection with any goods
        or services not directly authorized by Rolex;

        (i)    hosting or acting as an Internet Service Provider for, or operating
        or engaging in the business of selling any website or other enterprise to,
        any person or entity that offers for sale any products bearing the Rolex
        Registered Trademarks;

        (j)     acquiring, registering, maintaining or controlling any domain
        names that include the ROLEX trademark or any of the other Rolex
        Registered Trademarks or any marks confusingly similar thereto,
        activating any website under said domain names, or selling, transferring,
        conveying, or assigning any such domain names to any entity other than
        Rolex;

        (k)    using any e-mail addresses to offer for sale any non-genuine
        products bearing counterfeits of the Rolex Registered Trademarks;

        (l)    having any connection whatsoever with any websites that offer for
        sale any merchandise bearing counterfeits of the Rolex Registered
        Trademarks;

        (m)     secreting, destroying, altering, removing, or otherwise dealing with
        any unauthorized products, or any books or records which contain any
        information relating to the importing, manufacturing, producing,
        distributing, circulating, selling, marketing, offering for sale, advertising,
        promoting, or displaying of any unauthorized products, which infringe the
        Rolex Registered Trademarks; and

        (n)    effecting assignments or transfers, forming new entities or
        associations, or utilizing any other device for the purpose of
        circumventing or otherwise avoiding the prohibitions set forth in
        subparagraphs (a) through (m).

        II.     That Defendant, within ten (10) days of judgment, take all steps necessary to

 remove from all websites owned, operated or controlled by the Defendant, all text or other media

 offering for sale any merchandise bearing any of the Rolex Registered Trademarks, or any marks

 substantially indistinguishable therefrom.

        III.    That Defendant, within thirty (30) days of judgment, file and serve Rolex with a

 sworn statement setting forth in detail the manner and form in which they have complied with

 the injunction pursuant to 15 U.S.C. § 1116(a).


                                                   13
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 14 of 15 PageID #: 14



        IV.     That Defendant deliver up for destruction to Rolex all unauthorized materials

 bearing any of the Rolex Registered Trademarks used in association with unauthorized goods or

 services, as well as the means for production of same, pursuant to 15 U.S.C. § 1118.

        V.      That Defendant deliver up for destruction to Rolex any infringing goods bearing

 the Rolex Registered Trademarks that were being advertised, promoted, or offered for sale, as

 well as any catalogs, circulars and other printed materials in his possession or under his control

 that were displaying or promoting any such infringing goods.

        VI.     That Defendant not operate any websites that offer for sale or sell any

 merchandise bearing counterfeits of the Rolex Registered Trademarks.

        VII.    That Defendant pay to Rolex such damages as Rolex has sustained as a

 consequence of his counterfeiting and infringement of the Rolex Registered Trademarks, that

 Defendant account for all gains, profits and advantages he derived from the sale of infringing

 merchandise bearing the Rolex Registered Trademarks, and that the award to Rolex be trebled as

 provided for under 15 U.S.C. § 1117; or alternatively, that Rolex be awarded statutory damages

 pursuant to 15 U.S.C. § 1117(c) of up to $2,000,000 for each trademark that Defendant willfully

 counterfeited and infringed.

        VIII.   That Rolex recover the costs of this action, together with reasonable attorneys’

 fees, investigators’ fees, and pre-judgment interest in accordance with 15 U.S.C. § 1117.

        IX.     That this Court shall retain jurisdiction of this action and the parties hereto for the

 purpose of enforcing the terms of the judgment.

        X.      That pursuant to 11 U.S.C. § 523(a)(6), Defendant is prohibited from a discharge

 under 11 U.S.C. § 727 for malicious, willful and fraudulent injury to Rolex.




                                                  14
Case 6:19-cv-00323-JCB-JDL Document 1 Filed 07/17/19 Page 15 of 15 PageID #: 15



           XI.   That Rolex be awarded such other and further relief as the Court deems just and

 proper.


 Dated: July 17, 2019.
                                             Respectfully submitted,

                                             BY: s/Steven M. Abbott
                                                 Steven M. Abbott
                                                 State Bar No. 00797825
                                             Lead Attorney for Plaintiff
                                             Rolex Watch U.S.A., Inc.
                                             510 Bering Drive, Suite 300
                                             Houston, Texas 77057
                                             Telephone: (713) 467-1669
                                             Facsimile: (713) 467-4936
                                             E-mail: abbottsteven@hotmail.com


 OF COUNSEL:

 GIBNEY ANTHONY & FLAHERTY, LLP
 Brian W. Brokate (BB 5830)
 Maja Szumarska (MS 0208)
 665 Fifth Avenue
 New York, NY 10022
 Telephone: (212) 688-5151
 Facsimile: (212) 688-8315

 Attorneys for Rolex Watch U.S.A., Inc.




                                                15
